IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00108-CR

DAN DANIEL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 13-022-CR


                          MEMORANDUM OPINION

      On April 16, 2014, Dan Daniel filed a pro se notice of appeal of his conviction for

aggravated assault with a deadly weapon. Daniel’s imposition of sentence was on

October 29, 2013, and the judgment of conviction was signed the same day. Daniel’s

notice of appeal is untimely, and we have no jurisdiction of an untimely appeal. See

TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no

appellate jurisdiction where notice of appeal is untimely).

      Daniel also signed a waiver of his right to appeal in this case, and the trial court’s
certification of defendant’s right to appeal in this case indicates that Daniel waived his

right to appeal. This appeal is therefore dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals … must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 24, 2014
Do not publish
[CR25]




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Daniel v. State                                                                                     Page 2